DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the amendment filed 6/17/2022.  The amendment has been entered and considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-9, 11-13, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over LG Electronics “NR-PBCH Design” Published May 2017 hereinafter “LG” in view of You et al. “You” US 2015/0139113 and further in view of Liu et al. “Liu” US 2014/0314000.

Regarding claims 1 and 9, LG teaches a medium and apparatus of a UE communicating with a base station (NR PBCH design; Entire document.  NR is 5G base stations) comprising:
Receiving circuitry to receive a wireless communication having one or more OFDM symbols within a plurality of slots, wherein at least one slot from the plurality includes a TRS and a SS-block transmission (Page 4 proposal 7 teaches the tracking RS is in a 1st/4th symbol within the SS-Block.  Thus, the TRS and SS-block are in the same slot as claimed with one or more symbols);
Processors to process the TRS and SS-Block (Page 4 Proposal 7 teaches SS-Blocks and Tracking Reference Signals (TRS));
Measure a reference signal parameter based on the TRS and SS-Block (Page 4 Proposal 7 teaches fine/frequency tracking using the TRS and SS Block detection). 
LG does not teach the TRS is allocated to one or more subcarriers in a plurality of symbols within the at least one slot and outside resource blocks used for the SS-block transmission within the at least one slot; however, You teaches a TRS is transmitted in the same slot as the SSS/PSS; Figure 16 and Paragraph 176.  A slot is defined as symbols 0-6 and thus one can see the SSS, PSS and OFDM with TRS are all transmit within the same slot but different resources.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of LG to include transmitting the TRS within the same slot as the SSS as taught by You.
	One would be motivated to make the modification such that the UE can recognize a corresponding CC as the LCT as taught by You; Paragraph 176.
	The prior art does not expressly disclose triggering a TRS from a base station based on a TRS periodicity being above a time threshold; however, Liu teaches TRS transmission triggers which are based on threshold; Paragraph 80.  Paragraphs 90-94 disclose a base station being triggered based on various criteria which is compared to a threshold.  This criteria can include the TRS periodicity (Paragraph 117).  The periodic TRS are based on long and short periods of time as discussed in paragraph 121.  Thus, one can see that Liu describes TRS triggers based on a periodicity being compared to a threshold which involves periods of time.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include triggering the TRS when the periodicity is above a time threshold as taught by Liu.
	One would be motivated to make the modification such that the system can trigger TRS transmissions based on various criteria as taught by Liu; Paragraph 90.

Regarding claims 3 and 11, LG teaches the TRS spans a number of RBs and a number of OFDM symbols, wherein the RBs and OFDM symbols are determined by a predetermined value (Proposal 7 teaches that the tracking reference signal spans multiple resource blocks as well as multiple OFDM symbols within the SS block.  Particular OFDM symbols and RBs are assigned for NR-PBCH transmission which is viewed as predetermined values, see also Figure 1).

Regarding claims 4 and 12, LG teaches a RB index of the TRS transmission is determined by a predetermined value (Proposals, 7 8 and 10, see also Figure 1, show the Tracking RS being sent within the SS block.  Further, the SS block has an index assigned to it.  Thus one can see there is a RB index of the TRS as claimed).

Regarding claims 5 and 13, LG teaches a symbol index of the TRS transmission is determined by a predetermined value (Proposal 7 teaches that the tracking reference signal spans multiple resource blocks as well as multiple OFDM symbols within the SS block.  Particular OFDM symbols (1st and 4th) re assigned for NR-PBCH transmission which is viewed as predetermined values, see also Figure 1.  Further, proposal 10 also discloses indexes of OFDM symbols for transmission).

Regarding claims 7 and 15, LG teaches the TRS and SS-Block are multiplexed in a TDM manner (Proposal 7 teaches the TRS is sent within the SS-Block.  Figure 1 further shows the information multiplexed within TTIs).

Regarding claims 8 and 16, LG teaches the TRS is transmitted in a OFDM symbol before or after the SS-Block as determined by a predetermined value or higher layer signaling (Proposal 8 teaches the OFDM symbol index drives the index of the SS block with respect to slot numbers for transmission.  Thus the TRS would be sent either before or after the SS block).

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over LG in view of You in view of Liu and further in view of Yi et al. “Yi” US 2015/0304995.

Regarding claims 6 and 14, LG does not expressly disclose an EPRE ratio between TRS and another signal determined by a predetermined value; however, Yi teaches an EPRE ratio between TRS and primary, secondary signals or PBCH; Paragraphs 179 and 185-186.  The ratios are determined by higher layer signal; Paragraph 185).
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of LG to include an EPRE ratio between TRS and other signals as taught by Yi.
	One would be motivated to make the modification such that particular parameters can be calculated and particular redundancy versions used as taught by Yi; Paragraph 185.

Claims 17-19 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. “Kim” US 2018/0205526 in view of Yuan et al. “Yuan” US 2020/0244337 and in view of Liu and further in view of You.

Regarding claims 17 and 21, Kim teaches a medium and apparatus of a UE communicating with a base station (Figure 30) comprising:
Processors to generate and UL transmission carrying a TRS (Figure 30 step S3070 the UE sends a request for TRS);
Process a DL transmission based on the UL transmission, the DL transmission carrying a TRS response (The base station sends multiple TRS to a UE.  However, if a UE is not satisfied with the tracking requirements, the UE requests TRS transmission from the base station using a particular resource; Paragraph 377.  As the UE requests this information from the base station and the base station constantly sends TRS to the UE, the UE would be processing DL transmissions carrying TRS responses); and
Transmission circuitry to transmit a TRS request (Figure 32 shows the UE with transmitter (3240) and receiver (3260) Further, Paragraph 377 and Figure 30 show the UE can transmit the TRS request to a base station.  The UE transmits the TRS request utilizing periodically received resources).
Kim does not expressly disclose retransmitting the tracking request after a certain time-window; however, Yuan teaches a tracking request can be retransmitted; Paragraph 51.  As the time window is not defined, the Examiner is viewing the time between retransmission to the bet time window.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Kim to include retransmitting the tracking request as taught by Yuan.
	One would be motivated to make the modification such that the device can identify an ACK for the tracking request as taught by Yuan; Paragraph 51.
The prior art does not expressly disclose triggering a TRS from a base station based on a TRS periodicity being above a time threshold; however, Liu teaches TRS transmission triggers which are based on threshold; Paragraph 80.  Paragraphs 90-94 disclose a base station being triggered based on various criteria which is compared to a threshold.  This criteria can include the TRS periodicity (Paragraph 117).  The periodic TRS are based on long and short periods of time as discussed in paragraph 121.  Thus, one can see that Liu describes TRS triggers based on a periodicity being compared to a threshold which involves periods of time.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include triggering the TRS when the periodicity is above a time threshold as taught by Liu.
	One would be motivated to make the modification such that the system can trigger TRS transmissions based on various criteria as taught by Liu; Paragraph 90.
The prior art does not teach OFDM symbols within a plurality of slots and TRS is allocated to one or more subcarriers in a plurality of symbols within the at least one slot and outside resource blocks used for the SS-block transmission within the at least one slot; however, You teaches a TRS is transmitted in the same slot as the SSS/PSS; Figure 16 and Paragraph 176.  A slot is defined as symbols 0-6 and thus one can see the SSS, PSS and OFDM with TRS are all transmit within the same slot but different resources.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of LG to include transmitting the TRS within the same slot as the SSS as taught by You.
	One would be motivated to make the modification such that the UE can recognize a corresponding CC as the LCT as taught by You; Paragraph 176.

Regarding claims 18 and 22, Kim teaches the UL transmission is triggered upon no TRS being configured (Step S3010 of Figure 30 shows the UE determining tracking is not satisfied (i.e. no TRS configured) and also in response to utilizing PDSCH of different UEs for tracking (S3060) can trigger the UE to send the UL transmission).

Regarding claims 19 and 23, Kim teaches the UL transmission includes PUCCH; Paragraph 377.

Claims 20, 24, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Yuan in view of Liu in view of You and further in view of Kim US 2015/0358848 “Kim-2”.

Regarding claims 20 and 24, the prior art does not disclose the UL carries one or more QCL corresponding with the TRS response and the indicators identify a SS-block or CSI-RS with the response is to be QCL-ed; however, Kim-2 teaches the CSI-RS is configured to be QCL with a TRS; Paragraphs 263-264.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include transmissions wherein the TRS is QCL with the CSI-RS as taught by Kim-2.
	One would be motivated to make the modification such that the UE may perform radio resource measurements (RRM) using the TRS of the cell as taught by Kim-2; Paragraph 263.

Regarding claim 27, the prior art does not disclose tracking time or frequency offset information; however, Kim-2 teaches the UE tracks frequency and timing offsets; Paragraph 193.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include tracking time/frequency offset information as taught by Kim-2.
	One would be motivated to make the modification such that the UE can determine properties of the antenna ports as taught by Kim-2; Paragraph 193.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over LG in view of You in view of Liu and further in view of Kim-2.

Regarding claim 26, the prior art does not disclose tracking time or frequency offset information; however, Kim-2 teaches the UE tracks frequency and timing offsets; Paragraph 193.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include tracking time/frequency offset information as taught by Kim-2.
	One would be motivated to make the modification such that the UE can determine properties of the antenna ports as taught by Kim-2; Paragraph 193.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-9, 10-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner previously pointed to paragraph 185; however, after further review of You, paragraph 176 and Figure 16 (as discussed in the new rejection above) reads on the claim limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621. The examiner can normally be reached Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON M RENNER/           Primary Examiner, Art Unit 2419